Citation Nr: 1452091	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-38 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for dumping syndrome status post vagotomy for duodenal ulcer with gastroesophageal reflux disease and a history of anemia and hypoglycemic symptoms (dumping syndrome).  

2.  Entitlement to an initial compensable disability rating for scars residual to Bilroth I anastomosis with vagotomy (stomach scars).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In January 2014, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's dumping syndrome is currently assigned a 40 percent disability rating under Diagnostic Code 7348-7308, effective April 18, 1997.  See 38 C.F.R. § 4.104 (2014).  The Veteran seeks an increased rating.  The Veteran's stomach scars are assigned a noncompensable rating under Diagnostic Code 7805, effective July 17, 2009.  See 38 C.F.R. § 4.118 (2014).  The Veteran seeks a higher initial rating.  The Veteran also claims entitlement to a TDIU.

In January 2014, the Board remanded the Veteran's claim because Carl Poveromo was not accredited to represent veterans before VA, and to provide him with an opportunity to submit a properly executed Form 21-22a power of attorney and to indicate thereon that the representation was under 38 C.F.R. § 14.630 (one-time representation without charge or compensation).  See 38 C.F.R. § 14.629(b) (2014).

Subsequently, Mr. Poveromo submitted the requested Form 21-22a, but he checked the box indicating "attorney" rather than "individual providing representation under 38 C.F.R. § 14.630," which appears to have been mistaken.  Therefore, the Board finds that this matter should be remanded so that Mr. Poveromo may have an opportunity to submit an amended Form 21-22a indicating that his representation is under 38 C.F.R. § 14.630.

Regardless, this matter should also be remanded because the Board directed in its January 2014 remand that certain private treatment records be obtained that remain outstanding.  Specifically, in April 2014, the Veteran submitted a Form 21-4142 authorization identifying private treatment records from Dr. G.N. dated since 2002.  The Board acknowledges that the RO requested the records in May 2014.  Private treatment records were subsequently received from Dr. E.S. in May 2014, which the Board acknowledges noted Dr. G.N. as a provider for the Veteran, but which records did not include any actual records of treatment from Dr. G.N.  No follow-up request was sent to Dr. G.N.  Therefore, this matter should be remanded so that a follow-up request may be sent to Dr. G.N. for any private treatment records dated since 2002.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Veteran asserted in a recent August 2014 statement that his dumping syndrome condition had worsened.  He asserts that he experiences nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms five days per week, weight loss due to avoiding eating, and anemia.  In that regard, the Board notes that the criteria for the next higher, 60 percent rating under Diagnostic Code 7308 contemplate symptoms as follows:

Severe; associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.

The most recent July 2012 VA examination reflects that the VA examiner noted that the Veteran did not experience any nausea or vomiting, hypoglycemic symptoms, weight loss, or anemia.  Also, the examiner did not include any notation that the Veteran was experiencing sweating, circulatory disturbance after meals, diarrhea.

Therefore, as the Veteran has indicated that his dumping syndrome symptoms have worsened since the last July 2012 VA examination, the Board finds that on remand, he should be afforded a new VA examination to address the current severity of his service-connected dumping syndrome.

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran and Carl Poveromo requesting that a revised Form 21-22a be submitted with the appropriate box checked indicating "individual providing representation under 38 C.F.R. § 14.630" (if he and the Veteran desire such representation).

If VA does not receive a response from the Veteran regarding his choice of representation within 30 days from such request, it will be assumed that the Veteran will represent himself and development and review of his appeal will be resumed.

2. After the above development has been completed, send a follow-up request for any outstanding private treatment records from Dr. G.N. dated since 2002.

If any of these records are found to be unavailable, please note such in the claims file.

3. Associate with the electronic claims file copies of all of the Veteran's recent VA treatment records dated since March 2014.

4. After all of the above development in paragraphs (1) (2), and (3) has been completed, schedule the Veteran for a new VA examination to address the current severity of his dumping syndrome status post vagotomy for duodenal ulcer with gastroesophageal reflux disease and a history of anemia and hypoglycemic symptoms.

Please ask the examiner to review the claims file, including the Veteran's recent August 2014 correspondence and a copy of this remand.

Also, please ask the VA examiner to address the effect of the Veteran's dumping syndrome on his ability to perform occupational tasks in a work-like setting.

5. Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



